Exhibit 10.1


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act — [ . . . *** . . .
] denotes omissions.

SETTLEMENT AND CROSS LICENSE AGREEMENT




This Settlement and Cross License Agreement (hereinafter, the “Agreement”),
effective as of September 18, 2013 (hereinafter, the “Effective Date”), is made
by and among Insulet Corporation, a Delaware corporation having its principal
office at 9 Oak Park Dr., Bedford, MA, 01730 (hereinafter, “Insulet”), Medtronic
Inc., a Minnesota corporation having its principal office at 710 Medtronic
Parkway, Minneapolis, MN 55432-5604 (hereinafter, “Medtronic”), Medtronic
MiniMed Inc., a Delaware corporation having its principal office at 18000
Devonshire Street, Northridge, CA 91325 (hereinafter, “MiniMed”), Medtronic
Puerto Rico Operations Co., a corporation organized under the laws of the Cayman
Islands (hereinafter, “MPROC”), and MiniMed Distribution Corp., a Delaware
corporation having its principal office at 18000 Devonshire Street, Northridge,
CA 91325 (hereinafter “MDC”). Insulet, Medtronic, MiniMed, MPROC and MDC are
each hereinafter referred to individually as a “Party”, and collectively as the
“Parties”.
RECITALS


WHEREAS, MiniMed, MDC and MPROC (collectively hereinafter, “Plaintiffs”), have
sued Insulet in the United States District Court, Central District of
California, under case number “2:12-CV-8048-PA-CWx” and the Parties wish to
settle the lawsuit;


WHEREAS, Insulet and MiniMed have each developed are developing, have patented
and expect to patent, certain technology relating to diabetes care;


WHEREAS, Insulet and Medtronic intend to (i) resolve and avoid certain blocking
situations and patent infringement litigation and (ii) enable each other to
develop and market independently from each other existing, improved and/or new
and innovative products; and


WHEREAS, each of the Parties wishes to enter into this Agreement under which the
parties will cross-license certain technology in the design, development and
sale of certain products relating to diabetes care, in accordance with the terms
and conditions hereinafter provided.


NOW, THEREFORE, in consideration of the promises and agreements set forth herein
and other valuable consideration, the Parties, each intending to be bound, agree
as follows:
1.
DEFINITIONS



All references to Articles and Sections, if any, shall be references to Articles
and Sections of this Agreement. In addition, except as otherwise expressly
provided herein, the following terms in this Agreement shall have the meanings
set forth below:




1.1    “Affiliate” of an entity shall mean, on or after the Effective Date,


(a)
an organization, which directly or indirectly controls such entity;

(b)
an organization, which is directly or indirectly controlled by such entity;

(c)
an organization, which is controlled, directly or indirectly, by the ultimate
parent company of such entity.



Control as per (a) to (c) is defined as owning more than fifty percent of the
voting stock of a company or having otherwise the power to govern the financial
and the operating policies or to appoint the management of an organization.






--------------------------------------------------------------------------------



1.2    “Closed-Loop” means a system comprising an insulin pump and CGM in which
adjustments are ultimately made to insulin delivery without any action by a
human.


1.3    “Continuous Glucose Monitoring” or “CGM” means a device that is designed
to measure glucose levels, and which automatically records or reports glucose
values in regular increments of no more than five (5) minutes.


1.4    “Control” or “Controlled” means, with respect to any Patents, the ability
of a Party (whether by ownership, license or otherwise) to grant access to, to
grant use of, or to grant a license or a sublicense of or under such Patents
without violating the terms of any agreement or other arrangement with any Third
Party.


1.5    “Infringement Litigation” means the lawsuit in the United States District
Court, Central District of California, under case number “2:12-CV-8048-PA-CWx”.


1.6    “Insulet Claims” mean any claims within any Patent Controlled by Insulet.


1.7    “MiniMed Claims” mean any claims within any Patent Controlled by MiniMed.


1.8    “Patent” shall mean any U.S. or foreign patent or patent application, and
any related divisionals, continuations, continuations-in-part, renewals,
reissues, re-examinations and extensions of the foregoing (as and to the extent
applicable), in all cases now existing and hereafter filed, issued, in-licensed,
acquired or expired.


1.9    “Party” or “Parties” has the meaning set forth in the Preamble.


1.10    “Third Party” means any entity other than the Parties and their
respective Affiliates.
2.
LICENSE AND SETTLEMENT



2.1    License Grant to Insulet. Subject to the terms and conditions of this
Agreement and to the extent legally permissible under applicable anti-trust
laws, Plaintiffs hereby grant Insulet a non-exclusive, fully paid-up, worldwide
right and license to (a) United States Patent No. 6,551,276; United States
Patent No. 7,109,878; and all family members of such Patents, including such
family’s non-U.S. Patents and Patents issued after the Effective Date; (b)
MiniMed Claims covering use of nitinol to effect the delivery of a fluid via an
ambulatory external pump; and (c) MiniMed Claims covering integration and/or
interaction of CGM with other medical devices, including without limitation,
insulin delivery devices or systems (the “Insulet License”).


2.1.1
The Insulet License shall not extend to any MiniMed Claims that alone, or in
combination with the Insulet License, cover Closed-Loop implementation,
functionality, design and/or algorithms.

2.1.2
The Insulet License shall not include the right to assign or grant sublicenses,
other than to Affiliates, sellers of Insulet products or “have-made” licenses
solely for Insulet sales or distribution.

2.1.3
MiniMed represents and warrants that if MiniMed makes any future transfer of
MiniMed Claims covered by the Insulet License, such transfer shall be subject to
the Insulet License.

2.1.4
MiniMed further represents and warrants that, as of the Effective Date, MiniMed
has not transferred any MiniMed Patents to a non-practicing entity.



2.2    License Grant to Medtronic. Subject to the terms and conditions of this
Agreement and to the extent legally permissible under applicable anti-trust
laws, Insulet hereby grants Medtronic a non-exclusive, fully paid-up, worldwide
right and license to (a) Insulet Claims covering use of nitinol to effect the
delivery of a fluid via an ambulatory external pump; (b) Insulet Claims covering
automatic insertion of a needle, cannula, and/or sensor; and (c) Insulet Claims
covering integration and/or interaction of two or more of the following:
ambulatory external drug delivery pumps; blood glucose monitoring devices;
infusions sets; and/or insertion devices (the “Medtronic License”).


2.2.1
The Medtronic License shall not include the right to assign or grant
sublicenses, other than to Affiliates, sellers of Medtronic products or
“have-made” licenses solely for Medtronic sales or distribution.




--------------------------------------------------------------------------------



2.2.2
Notwithstanding the foregoing, nothing in the Medtronic License confers any
rights to Medtronic to use, sell, offer to sell, manufacture, or import a
one-piece ambulatory external drug delivery pump which adheres to the body, has
no controls on the pump itself, is operated via a hand-held remote, and is
disposed of in its entirety after use.

2.2.3
Medtronic agrees that it will not cause or ask Flextronics International Ltd. or
one of its Affiliates to design or manufacture a one-piece ambulatory external
drug delivery pump that adheres to the body.

2.2.4
Insulet represents and warrants that if Insulet makes any future transfer of
Insulet Claims covered by the Medtronic License, such transfer shall be subject
to the Medtronic License.

2.2.5
Insulet further represents and warrants that, as of the Effective Date, Insulet
has not transferred any Insulet Patents to a non-practicing entity.



2.3    Settlement. Within two (2) business days of MiniMed’s receipt of the
Payment (defined below), the Plaintiffs and Insulet shall file a joint motion to
dismiss all claims and counterclaims in the Infringement Litigation with
prejudice. Each Party shall bear its own attorneys’ fees and costs.
3.
REMUNERATION



3.1    One Time Payment. Insulet shall pay MiniMed a non-refundable amount of

[ . . . *** . . . ] no later than October 21, 2013 (the “Payment”). The Payment
shall be made by wire transfer to MiniMed as follows:


Payments to MiniMed shall be made to the following account held by MiniMed with
full discharge of Insulet:




[ . . . *** . . . ]
4.
[ . . . *** . . . ]

4.1    MiniMed and Insulet agree to [ . . . *** . . . ].
5.
TERM



5.1    Term. This Agreement shall commence on the Effective Date and continue to
be effective until the expiration of the last MiniMed Claim included in the
Insulet License and the last Insulet Claim included in the Medtronic License
(the “Term”).
6.
CHANGE OF CONTROL AND COVENANTS



6.1    Change of Control. If a controlling interest or substantially all of the
assets of the business unit or entity of either MiniMed or Insulet is acquired
by or sold to a Third Party, the non-exclusive license transfers to the
acquiring Third Party. Notwithstanding the foregoing, if MiniMed or Insulet is
acquired by a Third Party, and such Third Party is then in the business of
manufacturing, marketing and/or distributing ambulatory external insulin pumps,
then the non-exclusive license granted to such Party under Article 2 shall
immediately terminate.


6.2    Covenant Not to Sue. Each Party hereby covenants that it will not bring a
lawsuit or cause of action against, or directly or indirectly challenge, or
otherwise voluntarily assist a Third Party in any way to challenge, any other
Party or any of its Affiliates, manufacturers, distributors or customers, in any
venue or in any manner, for patent infringement based on the making, having
made, selling, offering to sell, using or importing of any existing product, or
any feature, element,



--------------------------------------------------------------------------------



component and/or existing combination thereof, as any of them exist in any
existing commercially available products as of the Effective Date.


6.3    Surviving Covenant. MiniMed and Insulet represent and warrant that if
either MiniMed or Insulet makes any future transfer of a Patent otherwise
covered by the covenant defined in Section 6.2, such transfer shall be made
subject to the obligations stated in Section 6.2.
7.
REPRESENTATIONS AND WARRANTIES



7.1    Medtronic hereby represents and warrants to Insulet, itself and on behalf
of each of the Plaintiffs, as follows:
7.1.1
Medtronic, Inc. is a corporation validly existing and in good standing under the
laws of the State of Minnesota. Medtronic MiniMed, Inc. and MiniMed Distribution
Corp. are each corporations validly existing and in good standing under the laws
of the State of Delaware. Medtronic Puerto Rico Operations Co. is a corporation
validly existing and in good standing under the laws of the Cayman Islands.
Medtronic, MiniMed, MDC and MPROC each has all requisite power and authority to
enter into this Agreement, to grant the Insulet License, to otherwise carry out
the transactions and perform its obligations as contemplated hereby;



7.1.2
This Agreement has been duly authorized, executed and delivered by each of
Medtronic, MiniMed, MDC and MPROC and constitutes a legal, valid and binding
obligation of each of Medtronic, MiniMed, MDC and MPROC, enforceable in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium or similar laws affecting the
rights of creditors’ generally;



7.1.3
The execution and delivery by each of Medtronic, MiniMed, MDC and MPROC of this
Agreement, the consummation of the transactions contemplated hereby and the
performance by Medtronic, MiniMed, MDC and MPROC of their respective obligations
hereunder, including, without limitation, the grant of the Insulet License, will
not conflict with, violate or constitute a breach of, or constitute a default
under, any agreement, instrument, judgment, order or requirement of law or
governmental rule to which Medtronic, MiniMed, MDC or MPROC is presently a party
or by which any of them is presently bound;



7.1.4
MiniMed is the sole owner of the MiniMed Claims covered by the Insulet License,
and such claims are free and clear of all liens, claims, encumbrances, and
interests of any kind that would have the effect of waiving or diminishing the
Insulet License; and



7.1.5
None of Medtronic, MiniMed, MDC or MPROC has taken or omitted to take any action
which would have the effect of waiving or diminishing the Insulet License.



7.2
Insulet hereby represents and warrants as follows:



7.2.1
Insulet is a corporation validly existing and in good standing under the laws of
Delaware and Insulet has all requisite power and authority to enter into this
Agreement, to grant the Medtronic License, to otherwise carry out the
transactions and perform its obligations as contemplated hereby;



7.2.2
This Agreement has been duly authorized, executed and delivered by Insulet and
constitutes a legal, valid and binding obligation of Insulet enforceable in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium or similar laws affecting the
rights of creditors’ generally;



7.2.3
The execution and delivery by Insulet of this Agreement, the consummation of the
transactions contemplated hereby and the performance by Insulet of its
obligations hereunder, including, without limitation, the grant of the Medtronic
License will not conflict with, violate or constitute a breach of, or constitute
a default under, any agreement, instrument, judgment, order or requirement of
law or governmental rule to which Insulet is presently a party or by which it is
presently bound;




--------------------------------------------------------------------------------





7.2.4
Insulet is the sole owner of the Insulet Claims covered by the Medtronic
License, and such claims are free and clear of all liens, claims, encumbrances,
and interests of any kind that would have the effect of waiving or diminishing
the Medtronic License; and



7.2.5
Insulet has not taken or omitted to take any action which would have the effect
of waiving or diminishing the Medtronic License.

8.
MAINTENANCE AND ENFORCEMENT OF LICENSED PATENTS



8.1    Maintenance. During the Term MiniMed shall have the sole responsibility
to prosecute, defend and maintain, at its sole discretion and expense, the
MiniMed Patents, without an accounting to Insulet and Insulet shall have the
sole responsibility to prosecute, defend and maintain, at its sole discretion
and expense, the Insulet Patents, without an accounting to Medtronic, MiniMed,
MDC or MPROC.


8.2    Enforcement. Neither Medtronic nor Insulet, as licensee, shall have any
obligation or duty to notify the other of any Third Party claim or other Third
Party activity relating to any MiniMed Claims or Insulet Claims covered by the
Insulet License or Medtronic License, as applicable. Under no circumstances
shall Medtronic, a Plaintiff or any of their respective Affiliates have an
obligation or a right to enforce the Insulet Claims against any Third Party, nor
shall Insulet or any of its Affiliates have an obligation or a right to enforce
the MiniMed Claims against any Third Party.
9.
CONFIDENTIALITY



9.1    Confidentiality. The terms of this Agreement shall be maintained in
strict confidence by the Parties, except to the extent required by law
including, for clarity, the rules and regulations of the U.S. Securities and
Exchange Commission (“SEC”). Any Party may disclose the fact that the
Infringement Litigation has been settled. Notwithstanding anything in this
Agreement, the Parties agree that if disclosure is required pursuant to SEC
regulations, the disclosing Party shall use diligent efforts to limit
disclosures, obtain confidential treatment and provide prompt notice of such
disclosure to the other Party. Once such disclosures have been made pursuant to
SEC regulations, the Parties agree that information and/or terms made in the
disclosure shall no longer be confidential information as defined by this
Section 9.


9.2    Notwithstanding the foregoing, Insulet acknowledges and agrees that the
contents of this Agreement will be disclosed by Medtronic [ . . . *** . . . ].
Medtronic will ensure that such disclosure shall be done pursuant to the highest
confidentiality designation under the associated protective order (e.g. OUTSIDE
ATTORNEYS’ EYES ONLY).
10.
DISPUTE RESOLUTION

10.1    Except in the event that a Party shall reasonably determine that it must
seek a preliminary injunction, temporary restraining order or other provisional
relief, upon the occurrence of a dispute between the Parties, including, without
limitation, any breach of this Agreement or any obligation relating thereto,
such matter shall be referred to the President of MiniMed and the President of
Insulet, or their designees. The Presidents, or their designees, as the case may
be, shall negotiate in good faith to resolve such dispute in a mutually
satisfactory manner for thirty (30) days, or such longer period of time to which
the Presidents may agree. If such efforts do not result in mutually satisfactory
resolution of the dispute, then, in the event of a dispute other than a material
breach, the Parties may (but are not required to) attempt to resolve the dispute
as provided below. In the event of a material breach, the Parties shall attempt
to resolve the dispute as provided below:
10.2     Each Party with a proposal for resolution of the matter (a "Proposing
Party") shall prepare a brief (a "Brief") which includes a summary of the issue,
its proposed resolution of the issue and considerations in support of such
proposed resolution;



--------------------------------------------------------------------------------



10.3    Not later than ten (10) business days following notice by a Party
requesting the dispute resolution procedure provided in this Section 10, such
Briefs shall be submitted to a reputable and experienced mediation service
mutually selected by the Parties (the "Mediator"). If the Parties cannot agree
on a Mediator, each Party shall select one (1) mediator and those two (2)
mediators will mutually select the Mediator. Both Parties shall equally share
the cost of the Mediator. All other costs shall be borne by the Party incurring
them;
10.4    During a period of twenty (20) business days, the Mediator and the
Parties shall diligently attempt to reach a resolution of the dispute;
10.5    In the event that after such twenty (20) business day period the Parties
are still unable to reach resolution of the dispute, the Mediator shall provide
the Parties with a proposed resolution in written form within the following five
(5) business days. The proposed resolution of the Mediator shall not be binding
on the Parties. Such proposed resolution shall be implemented by the Parties
only with the consent to the Parties.
10.6    To the extent permitted by applicable law, all statutes of limitations
and defenses based on the passage of time shall be tolled while any such
negotiations are pending. The Parties shall take whatever action may be
necessary and reasonable to effectuate such tolling.
10.7    In the event that the Parties determine not to implement the proposed
resolution of the Mediator, after a ten (10) business day "cooling off" period,
determined from the date that the Parties receive a proposed resolution from the
Mediator, either Party may pursue any available remedies at law or in equity.
11.
RELEASES



11.1    Plaintiffs’ Release. Subject to MiniMed’s receipt of the Payment and as
of the Effective Date, the Plaintiffs hereby fully, finally, and forever release
and discharge Insulet and its Affiliates, and its customers, distributors and
manufacturers (but only with respect to such customer’s, distributor’s and
manufacturer’s use, sale or manufacture of Insulet products), directors,
officers, managers and employees from any and all patent infringement claims,
which Plaintiffs asserted or could have asserted in the Infringement Litigation.


11.2.    Insulet Release. Subject to MiniMed’s receipt of the Payment and as of
the Effective Date, Insulet hereby fully, finally, and forever releases and
discharges Plaintiffs and their Affiliates, and Plaintiffs’ customers,
distributors and manufacturers (but only with respect to such customer’s,
distributor’s and manufacturer’s use, sale or manufacture of Plaintiffs’
products) directors, officers, managers and employees from any and all patent
infringement claims, which Insulet asserted or could have asserted in the
Infringement Litigation.
12.
MISCELLANEOUS



12.1    Assignment. This Agreement may not be assigned by a Party without the
prior written consent of the other Parties. Any successor or assignee shall
assume all obligations of its predecessor or assignor, as applicable, under this
Agreement. No assignment shall relieve a Party of responsibility for the
performance of any accrued obligation that the Party has hereunder.


12.2    Entire Agreement. This Agreement constitutes the entire agreement
between the Parties hereto with respect to the within subject matter and
supersedes all previous agreements directed to such subject matter whether
written or oral. This Agreement may not be changed or modified orally except by
an instrument in writing signed by all Parties.


12.3    Severability. Should any part or provision of this Agreement be held
unenforceable, invalid or illegal, the validity of the remaining part or
provisions shall not be affected by such holdings. In such case, the Parties
shall agree without delay on a valid substitute term which shall approximate as
closely as possible the purpose of the invalid or unenforceable term.





--------------------------------------------------------------------------------



12.4    Notices. All notices hereunder shall be in writing and shall be
delivered personally, mailed by overnight delivery, registered or certified
mail, postage prepaid, mailed by express mail service or given by facsimile, to
the following addresses of the respective Parties:


If to Medtronic:
Medtronic MiniMed, Inc.

Attention: Vice President and Chief Counsel
18000 Devonshire Street
Northridge, CA 91325
Facsimile: 818-576-6228


Copy to:
Medtronic Inc.

Attention: Senior Vice President, General Counsel and Secretary
710 Medtronic Parkway
Minneapolis, MN 55432
Facsimile: (763) 572-5459


If to Insulet:
Insulet Corporation

Attention: President
9 Oak Park Dr
Bedford, MA 01730
Facsimile: (781) 357-5011


Copy to:
Insulet Corporation

Attention: General Counsel
9 Oak Park Dr
Bedford, MA 01730
Facsimile: (781) 357-4281


Notices shall be effective upon receipt if personally delivered, on the third
business day following the date of mailing if sent by certified or registered
mail, and on the second business day following the date of delivery to the
express mail service if sent by express mail, or the date of transmission if
sent by facsimile. A Party may change its address listed above by written notice
to the other Parties.


12.5    Choice of Law. The validity, performance, construction, and effect of
this Agreement and any disputes, claims or controversies arising out of or in
connection with this Agreement shall be governed by the laws of the State of
Delaware, without reference to choice or conflict of law rules otherwise
applicable.


12.6    No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the Parties hereto or
their respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.


12.7    Waiver. None of the terms, covenants and conditions of this Agreement
can be waived except by the prior written consent of the Party waiving
compliance therewith. Failure by either Party to enforce any rights under this
Agreement shall not be construed as a waiver of such rights, nor shall a waiver
by either Party in one or more instances be construed as constituting a
continuing waiver or as a waiver in other instances.


12.8    Force Majeure. No Party shall be responsible to the other Parties for
failure or delay in performing any of its obligations under this Agreement or
for other non-performance hereof provided that such delay or non-performance is
occasioned by a cause beyond the reasonable control and without fault or
negligence of such Party, including, but not limited to earthquake, fire, flood,
explosion, discontinuity in the supply of power, court order or governmental
interference, act of God, strike or other labor trouble and provided that such
Party will inform the other Party as soon as is reasonably practicable and that
it will entirely perform its obligations immediately after the relevant cause of
the Force Majeure has ceased its effect.





--------------------------------------------------------------------------------



12.9    Publicity. No Party shall make any public announcement concerning the
transactions contemplated herein, or to make any public statement which includes
the name of the other Party(ies) or any of its (or their) Affiliates, or
otherwise use the name of the other Party(ies) or any of its (or their)
Affiliates in any public statement or document, except as may be required by law
or judicial order or rule of a relevant stock exchange (and then only following
48-hour prior written notice to the other Party(ies)).


12.10    Headings; Definitions. The captions used herein are inserted for
convenience of reference only and shall not be construed to create obligations,
benefits, or limitations. With respect to defined terms, the singular shall
include the plural and the masculine gender shall include the feminine and the
neuter, and vice versa, as the context requires.


12.11    Counterparts. This Agreement may be executed in counterparts, all of
which taken together shall be regarded as one and the same instrument.


12.12    Independence. Unless otherwise described herein, nothing contained in
this Agreement shall be construed as creating a partnership, joint venture or
agency or employment relationship between any of the Parties. In the performance
of this Agreement, each Party shall act as an independent contractor to the
other. Neither Party shall have any authority or power to contract or in any
manner incur liability, retrospectively or prospectively, of any kind or nature
for or in the name of the other Party or for which the other Party could or
might be held liable to Third Parties.


12.13    Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.


12.14    Survival. The rights and obligations of the Parties contained in the
following Articles and Sections (and related definitions) shall expressly
survive the expiration of this Agreement: 6.2, 6.3, 9, 10, 11, 12.3-12.5, 12.9
and 12.14.


[Signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be bound, the Parties hereto have duly
executed this Agreement by their duly authorized representatives as of the
Effective Date:




MEDTRONIC, INC.




By: /s/ Gary L. Ellis    
Name: Gary L. Ellis
Title: Senior Vice President and Chief Financial Officer


MEDTRONIC MINIMED, INC.




By: /s/ Gary L. Ellis    
Name: Gary L. Ellis
Title: Vice President and Chief Financial Officer


MINIMED DISTRIBUTION CORP.




By: /s/ Gary L. Ellis    
Name: Gary L. Ellis
Title: Vice President and Chief Financial Officer


MEDTRONIC PUERTO RICO OPERATIONS CO.




By: /s/ Gary L. Ellis    
Name: Gary L. Ellis
Title: Vice President and Chief Financial Officer


INSULET CORPORATION




By: /s/ Duane DeSisto    
Name: Duane DeSisto
Title: President and CEO







